Title: From James Madison to John Armstrong, 19 July 1813
From: Madison, James
To: Armstrong, John


Dear Sir
July 19. 1813
I have recd. yours by Mr. Mercer. The little enterprize projected by Mr. Monroe, would if compleatly successful have a seasonably good effect. But the view you have taken of it, is a very interesting one. The smallness of your effective force in Regulars, and the possible consequence of such a detachment from it, to such a distance, at Such a crisis, will doubtless have the weight with him which those considerations deserve. I drop him a few lines on the subject by Mr. Mercer who is just setting out on his return. Accept my esteem & my best wishes
James Madison
